Case 3:19-cv-01448-HES-JRK Document 1 Filed 10/28/19 Page 1 of 5 PagelD 1

THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FORIDA

TALLAHASSEE DIVISION
)
RICKY R. FRANKLIN ) Civil Action No:
) . <
Plinti y HACIOS4E LW) — Pgs
v. )
)
ENHANCED RECOVERY )
COMPANY, LLC )
)
Defendant )
)

ORIGINAL COMPLAINT
NOW COMES the Plaintiff, RICKY R. FRANKLIN, by and through himself

and for his Complaint against the Defendant, Enhanced Recovery Company, LLC.,
(hereinafter ERC) and Plaintiff states as follows:

NATURE OF THIS ACTION
1. This action arises out of Defendants’ repeated violations of the Telephone
Consumer Protection Act, 47 U.S.C. § 227, et. seq. (“TCPA”) and the invasions of
Plaintiff's personal privacy by the Defendant and its agents in their illegal efforts
to collect a consumer debt. ERC negligently, knowingly, and/or willfully
contacted Plaintiff on his cellular telephone without his prior express written

consent within the meaning of the TCPA.

 

 
Case 3:19-cv-01448-HES-JRK Document 1 Filed 10/28/19 Page 2 of 5 PagelD 2

JURISDICTION & VENUE
2. Jurisdiction of this Court is conferred by 15 U.S.C. § 1692 and 28 U.S.C. §
1331. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.
3. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
PARTIES
4, RICKY R. FRANKLIN, (hereinafter, “Plaintiff”), is a natural person who was at

all relevant times residing in the county of Henry, state of Georgia.

5. Defendant, Enhanced Recovery Company, LLC is a debt collection company
located in Florida, with a principal address of 8014 Bayberry Rd, Jacksonville,
Florida, 32256 and a registered agent of Corporation Service Company 1201 Hays
Street, Tallahassee, Florida, 32301.

6. At all relevant times, Defendants has conducted business in Georgia, solicited
business in Georgia, engaged in a persistent course of conduct in Georgia, or has

derived substantial revenue from services rendered in Georgia.

ALLEGATIONS OF FACT
7. In late August 2019, Plaintiff began to receive automated calls from Defendant
ERC all coming from phone numbers of 762-224-4933, and 762-224-5037 on his

on his cellular phone number.
Case 3:19-cv-01448-HES-JRK Document 1 Filed 10/28/19 Page 3 of 5 PagelD 3

8. The Defendant never contacted Plaintiff to obtain his express consent to receive

such calls to his wireless number.

9. Plaintiff has received at least ten (10) unsolicited calls from the Defendant and
continues to receive calls up until this very day. The voicemail messages left by

the Defendant persisted of asking for someone that Plaintiff does not know.

10. Upon information and belief, all of the calls Defendant placed to Plaintiffs
cellular phone were placed using an “automatic telephone dialing system”
(hereinafter, “auto-dialer”), which has the capacity to store or produce telephone
numbers to be called, using a random or sequential number generator (including
but not limited to a predictive dialer) or artificial or prerecorded voice; and to dial
such numbers as specified by 47 U.S.C. § 227(a)(1)
11. In order to redress these injuries, Plaintiff brings this suit under the TCPA,
which specifically prohibits unsolicited voice calls to cell phones. Defendant EMC
has called in a manner which violates the right of privacy of all consumers.
12. Plaintiff has never provided his cellular phone number to the Defendant or
given his prior express consent to be called, whether on his own or on behalf of
any third party.

COUNT I-TCPA
13. The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.
3
Case 3:19-cv-01448-HES-JRK Document 1 Filed 10/28/19 Page 4 of 5 PagelD 4

14. Using an auto-dialer and without prior express written consent, the Defendant
contacted the Plaintiff at least ten (10) times by means of automatic dialing system
to a cellphone or pager in violation of 47 U.S.C. §227(b)(1)(A)(iii).
15. The phone calls were made to Plaintiff without the number being provided to
Defendant, and without the prior express consent of Plaintiff.

. PRAYER FOR RELIEF
a) As aresult of Defendant’s violations of 47 U.S.C. section 227et seq., Plaintiff is
entitled to an award of $500.00 in statutory damages for each and every call in
violation of the statute, pursuant to 47 U.S.C. section 227(b)(3);
b) Assessing against Defendant, all costs incurred by the Plaintiff; and

c) Awarding such other relief as justice and equity may require.

Respectfully submitted,

Ricky R. Franklin

708 Brambling Way

Stockbridge, GA 30281
rrfrank12@hotmail.com

 
Case 3:19-c\y

 

 

  

2

“visa + epakoas asedje ‘oxsem sounsuods0d wl) apew s1 edojonue sy »

 

PRESS FIRMLY TO SEAL

PRESS FIRMLY TO SEAL

  

  

 

rN A A OE N,N

i

 

S, POSTAGE
35

Us
:. S
a

2

 

068
8 11486148

PRIORITY MAIL 3-DAY®

EXPECTED DELIVERY DAY: 10/28/19

 

 

 

 

 

0004

SHIP
TO:

111. N ADAMS ST _
TALLAHASSEE FL 32301-7736

Se

 

USPS TRACKING NUMBER

ANIMATE

9505 5086 5191 9297 1366 69

 

 

 

ee
<

Mou evecas

Ps00001G00014 OD: 12 1/2x 91/2

 

rc

. ‘ .

‘PRIORITY’ Bad vostacsetuice
POSTAL SERVICE®
: *x*MAT L * SSIES AT UsES.COM*
: FROM:
: Ricky Franklin

708 Brambling Way ° Boe
Stockbridge, GA 30261 gif
dj

TO? Cheba Com
OS. Corr bet
wh mw.

; Ta llabe SEE} Fe

Zz 30 |
OCT 2 8 2019

S4-

To schedule free
. Package Pickup,
sean the QR coda,

Lebel 228, March 2016

L

 

USPS.COM/PICKUP

ne

* Domestic only. * For Domestic shipments, the maximum waight is 70 Ibs. For international shipments, the maximum welght [s 4 ibs,

FOR DOMESTIC ANO INTERNATIONAL USE "

~

a

 

This packaging Is the property of the U.S. Postal Service® and [s provided solely for use In sending Priority Mail* shipmonts.
Misuse may be a viciation of fedaral law. This packaging Ix not for resale, EPI4F © U.S. Postal Service; October 2018; Ail rights reserved.
